 

Exhibit 10.2

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) dated September 30, 2020, is by and
between CQENS Technologies Inc., a corporation organized under the laws of the
State of Delaware and having an office for the transaction of business at 5550
Nicollet Avenue, Minneapolis, MN 55419 (the “Buyer”), and Xten Capital Group,
Inc., a corporation organized under the laws of the State of Minnesota and
having an office for the transaction of business at 5550 Nicollet Avenue,
Minneapolis, MN 55419 (the “Seller”).

 

WHEREAS, the Seller owns certain assets including a custom built plume and
inhalation testing machine, oscilloscope with probe, multiple pieces of lab and
workshop equipment, computers, monitors and accessories, all as further set
forth on Schedule 2.1 hereto(collectively, the “Assets”).

 

WHEREAS, the Seller desires to convey, sell and assign to Buyer all of each
Seller’s right, title and interest in and to the Assets (as hereinafter
defined), upon the terms and conditions contained in this Agreement.

 

WHEREAS, the Buyer desires to purchase the Assets upon the terms and conditions
contained in this Agreement.

 

WHEREAS, the Seller is an Affiliate of the Buyer.

 

NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1. Definitions and Interpretation.

 

1.1 Definitions. In this Agreement:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise;

 

“Assets” shall have the definition set forth in Section 2.1 of this Agreement;

 

“Closing” shall have the meaning set forth in Section 6 of this Agreement;

 

“Closing Date” shall have the meaning set forth in Section 6 of this Agreement;

 

“Governmental Entity” means any federal, state or local government or any court,
administrative or regulatory agency or commission or other governmental
authority or agency, domestic or foreign;

 

“Leased Premises” shall have the meaning set forth in Schedule 2.1 hereto.

 

“Liability” or “Liabilities” mean any and all debts, liabilities, commitments
and obligations, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, whenever
or however arising (including whether arising out of any contract or tort based
on negligence or strict liability) and whether or not the same would be required
by U.S. generally accepted accounting principles;

 

1

 

 

“Lien” means any right which (a) shall entitle any Person to terminate, amend,
accelerate or cancel any agreement, option, license or other instrument to which
Buyer or Seller is a party by reason of the occurrence of (i) a violation,
breach or default thereunder by Buyer or Seller, as the case may be; or (ii) an
event which with or without notice or lapse of time or both would become a
default thereunder; or (b) if exercised by the holder thereof, will (i) entitle
such Person to accelerate the performance of any obligations or the payment of
any sums owed by Buyer or Seller, as the case may be, under any agreement,
option, license or other instrument, or (ii) result in any loss of any benefit
under, or the creation of any pledges, claims, equities, options, liens,
charges, call rights, rights of first refusal, “tag” or “drag” along rights,
encumbrances and security interests of any kind or nature whatsoever on any of
the property or assets of Buyer or Seller;

 

“Material Adverse Effect” means any effect or change that would be materially
adverse to the business, assets, condition (financial or otherwise), operating
results, operations, or business prospects of Buyer or Seller, as the case may
be, taken as a whole, or on the ability of any party to consummate timely the
transactions contemplated hereby;

 

“Person” means a natural person, company, corporation, partnership, association,
trust or any unincorporated organization; and

 

“Purchase Price” shall have the meaning set forth in Section 2.3 of this
Agreement.

 

1.2 Interpretation.

 

1.2.1 As used in this Agreement, unless the context clearly indicates otherwise:

 

(a) words used in the singular include the plural and words in the plural
include the singular;

 

(b) reference to any Person includes such person’s successors and assigns, but
only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity;

 

(c) reference to any gender includes the other gender;

 

(d) whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation”
or “but not limited to” or words of similar import;

 

(e) reference to any Section means such Section of this Agreement, and
references in any Section or definition to any clause means such clause of such
Section or definition;

 

(f) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

(g) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

2

 

 

(h) reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability, and reference to any particular
provision of any law shall be interpreted to include any revision of or
successor to that provision regardless of how numbered or classified;

 

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”; and

 

(j) the titles and headings of Sections contained in this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement.

 

1.2.2 This Agreement was negotiated by the parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. This Agreement shall be
interpreted and construed to the maximum extent possible so as to uphold the
enforceability of each of the terms and provisions hereof, it being understood
and acknowledged that this Agreement was entered into by the parties after
substantial negotiations and with full awareness by the parties of the terms and
provisions hereof and the consequences thereof.

 

1.2.3 Where a statement in this Agreement is qualified by the expression “to the
best of Buyer’s knowledge,” “to the best of Seller’s knowledge,” “so far as
Buyer is aware,” or “so far as Seller is aware” or any similar expression shall
be deemed to include Buyer’s or Seller’s actual knowledge and what Buyer or
Seller should have known after due and careful inquiry of the President or Chief
Executive Officer, the members of the Board of Directors and any relevant
person(s) involved in the management of the business of Buyer and Seller.

 

2. Sale and Purchase of Assets.

 

2.1 Sale and Purchase of Assets. Subject to the terms and conditions of this
Agreement, at the Closing the Seller shall sell assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from the Seller, free and clear of
any encumbrances all of the right, title and interest, in, and to those assets
of Seller identified on Schedule 2.1 (the “Assets”).

 

2.2 Liabilities. Buyer shall not assume any Liabilities of Seller related to the
Assets, either directly or indirectly, and any and all such other Liabilities as
they relate to the Assets shall be satisfied by Seller in full prior to the
Closing of this Agreement.

 

2.3. Purchase Price. As full and complete consideration for the purchase of the
Assets, at Closing the Buyer shall tender to Seller two hundred sixty-eight
thousand three hundred fifty-seven ($268,357) in U.S. dollars (the “Purchase
Price”).

 

3. Representations and Warranties of Seller. The Seller hereby makes the
following representations and warranties to the Buyer as of the date hereof and
as of the Closing Date (as hereinafter defined).

 

3.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with full corporate power and authority to own, lease and operate
its business and properties and to carry on business in the places and in the
manner as presently conducted or proposed to be conducted. Seller is in good
standing as a foreign corporation in each jurisdiction in which the properties
owned, leased or operated, or the business conducted, by it requires such
qualification except where the failure to so qualify would not have a Material
Adverse Effect the consummation of the transactions contemplated hereby.

 

3

 

 

3.2 Authority and Enforcement. Seller has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby. Seller has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

3.3 No Conflicts or Defaults. The execution and delivery of this Agreement by
Seller and the consummation of the transactions contemplated hereby do not and
shall not with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which the Seller is a party or by which the Seller or the Assets
are bound, or any judgment, order or decree, or any law, rule or regulation to
which the Seller is subject, (ii) result in the creation of, or give any party
the right to create, any Lien upon any of the Assets, (iii) terminate or give
any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment relating to the Assets, or (iv)
have a Material Adverse Effect on the Assets or consummation of the transactions
contemplated hereby.

 

3.4 Consents of Third Parties. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Seller
does not require the consent of any Person or, if required, such consent has or
will be obtained in writing, prior to the Closing.

 

3.5 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of Seller, threatened against Seller,
which questions the validity of this Agreement or the transactions contemplated
hereby or any action taken or to be taken pursuant hereto or thereto. There is
no action, suit, claim, investigation or proceeding pending or, to the knowledge
of Seller, threatened against or involving Seller or any of the Assets. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or Governmental Entity against the Seller or any of the
Assets.

 

3.6 Title to Assets; Condition of Assets. The Seller is the sole and exclusive
owner of and has good, valid and marketable title to, free and clear of all
Liens, to the Assets; Seller has not transferred ownership of, or granted any
exclusive or non-exclusive license with respect to, any of the Assets. The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of any of the Assets. To the Seller’s knowledge, there
are no third parties using any of the Assets. No Person has any right or option
to acquire any of the Assets. None of the tangible personal property included in
the Assets is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. The Assets are
sufficient for the continued use of the Assets after the Closing in
substantially the same manner as conducted prior to the Closing.

 

3.7 Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried without the intervention of any person in
such a manner as to give rise to any valid claim by any person against Seller
for a finder’s fee, brokerage commission or similar payment.

 

4

 

 

3.8 Disclosure. The representations, warranties and acknowledgments of Seller
set forth herein are true, complete and accurate in all material respects, do
not omit to state any material fact, or omit any fact necessary to make such
representations, warranties and acknowledgments, in light of the circumstances
under which they are made, not misleading.

 

4. Representations and Warranties of the Buyer. The Buyer hereby makes the
following representations and warranties to Seller, as of the date hereof and as
of the Closing Date.

 

4.1 Organization and Good Standing. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with full corporate power and authority to own, lease and operate
its business and properties and to carry on business in the places and in the
manner as presently conducted or proposed to be conducted. Buyer is in good
standing as a foreign corporation in each jurisdiction in which the properties
owned, leased or operated, or the business conducted, by it requires such
qualification except where the failure to so qualify would not have a Material
Adverse Effect on the consummation of the transactions contemplated hereby.

 

4.2 Authority and Enforcement. Buyer has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby. Buyer has taken all corporate action necessary
for the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Buyer, enforceable against it in accordance with its
terms, except as may be affected by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

4.3 No Conflicts or Defaults. The execution and delivery of this Agreement by
Buyer and the consummation of the transactions contemplated hereby do not and
shall not with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which the Buyer is a party, or any judgment, order or decree, or
any law, rule or regulation to which the Buyer is subject, (ii) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment, or (iii) have a Material Adverse
Effect on the consummation of the transactions contemplated hereby.

 

4.4 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Buyer, threatened against the
Buyer which questions the validity of this Agreement or the transactions
contemplated hereby or any action taken or to be taken pursuant hereto or
thereto.

 

5. Conditions to Closing.

 

5.1 Conditions Precedent to Buyer’s Obligation to Close. The obligation of Buyer
to consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions on or prior to the Closing Date:

 

(a) The representations and warranties of the Seller set forth in Section 3
above shall be true and correct in all material respects at and as of the
Closing Date;

 

(b) The Seller shall have performed and complied with all of its covenants
hereunder and the covenants it has made regarding the Seller hereunder in all
material respects through the Closing Date;

 

5

 

 

(c) No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent or
adversely affect Seller’s consummation of any of the transactions contemplated
by this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

 

(d) No material adverse change shall have taken place with respect to the
Seller’s business, the Seller or Assets, and no event shall have occurred that
results in a Material Adverse Effect;

 

(e) Seller shall have delivered to Buyer a certificate stating that all of the
conditions specified above in Section 5.1(a) - (d) has been complied with; and

 

(f) All actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Buyer.

 

5.2 Conditions Precedent to Seller’s Obligation to Close. The obligation of the
Seller to consummate the transactions contemplated hereby is subject to
satisfaction of the following conditions on or prior to the Closing Date:

 

(a) The representations and warranties of the Buyer set forth in Section 4 above
shall be true and correct in all material respects at and as of the Closing
Date;

 

(b) The Buyer shall have performed and complied with all of its respective
covenants hereunder in all material respects through the Closing Date;

 

(c) No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent or
adversely affect Buyer’s consummation of any of the transactions contemplated by
this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

 

(d) No material adverse change shall have taken place with respect to the Buyer,
and no event shall have occurred that results in a Material Adverse Effect;

 

(e) Buyer shall have delivered to the Seller a certificate to the effect that
each of the conditions specified above in Sections 5.2(a) - (d) has been
complied with in all respects; and

 

(f) All actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Seller.

 

6. Closing; Closing Date. A closing (the “Closing”) of the transactions
contemplated hereby will take place at the offices of Buyer within three (3)
business days following the satisfaction of the Closing conditions described in
Section 5 herein (the “Closing Date”) or at such other place, and on such other
date, as the parties may agree in writing.

 

6

 

 

7. Documents to be Delivered at the Closing.

 

7.1 Documents to be Delivered by Seller. At the Closing, the Seller shall
deliver, or cause to be delivered, to Buyer the following:

 

(a) the certificate required by Section 5.1(e);

 

(b) a duly executed bill of sale, dated the Closing Date, transferring to Buyer
all of Seller’s right, title and interest in and to the Assets together with
possession of the Assets; and

 

(c) such other certificates, documents and instruments as Buyer may have
reasonably requested in connection with the transaction contemplated hereby.

 

7.2 Documents to be Delivered by Buyer. At the Closing, Buyer shall deliver to
Seller the following:

 

(a) the certificate required by Section 5.2(e);

 

(b) the Purchase Price in immediately available funds via wire transfer to an
account specified by the Buyer; and

 

(c) such other certificates, documents and instruments as Seller may have
reasonably requested in connection with the transaction contemplated hereby.

 

8. Post-Closing Obligations. Following the Closing, the Buyer shall (a) on or
before November 2, 2020, and for a term not expiring prior to December 31, 2020,
obtain at its cost general liability insurance insuring claims for damages to
persons or property by reason of Buyer’s use of the Leased Premises in coverage
amounts reasonably satisfactory to the Seller, (b) provide Seller with evidence
of such insurance coverage, and (c) transfer the Internet service at the Leased
Premises to the Buyer.

 

9. Further Assurances. If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the parties hereto, the parties agree that their proper
officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the parties are fully authorized to take any and all such
action.

 

10. Indemnification and Related Matters.

 

10.1 Indemnification by Seller. The Seller hereby indemnifies and holds each of
Buyer harmless from and against any and all damages, losses, Liabilities,
obligations, costs or expenses incurred by Buyer and arising out of the breach
of any representation or warranty of Seller hereunder, and/or Seller’s failure
to perform any covenant or obligation required to be performed by it hereunder.

 

10.2 Indemnification by Buyer. Buyer hereby indemnify and hold Seller harmless
from and against any and all damages, losses, Liabilities, obligations, costs or
expenses incurred by Seller arising out of the breach of any representation or
warranty of Buyer hereunder, and/or Buyer’s failure to perform any covenant or
obligation required to be performed by it hereunder.

 

7

 

 

10.3 Procedure for Indemnification. Any party entitled to indemnification under
this Section 10 (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 10 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of counsel to the
Indemnified Party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Party.
In the event that the indemnifying party advises an Indemnified Party that it
will contest such a claim for indemnification hereunder, or fails, within 30
days of receipt of any indemnification notice to notify, in writing, such person
of its election to defend, settle or compromise, at its sole cost and expense,
any action, proceeding or claim (or discontinues its defense at any time after
it commences such defense), then the Indemnified Party may, at its option,
defend, settle or otherwise compromise or pay such action or claim. In any
event, unless and until the indemnifying party elects in writing to assume and
does so assume the defense of any such claim, proceeding or action, the
Indemnified Party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The Indemnified Party shall cooperate fully with the
indemnifying party in connection with any settlement negotiations or defense of
any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified
Party, which relates to such action or claim. The indemnifying party shall keep
the Indemnified Party fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the indemnifying
party elects to defend any such action or claim, then the Indemnified Party
shall be entitled to participate in such defense with counsel of its choice at
its sole cost and expense. The indemnifying party shall not be liable for any
settlement of any action, claim or proceeding affected without its prior written
consent. Notwithstanding anything in this Section 10 to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar rights of the
Indemnified Party against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to.

 

10.4 Time for Assertion. No party to this Agreement shall have any liability
(for indemnification or otherwise) with respect to any representation, warranty
or covenant or obligation to be performed and complied hereunder, unless notice
of any such liability is provided on or before thirty-six (36) months from the
Closing Date.

 

11. Termination.

 

11.1 Termination by Mutual Consent. This Agreement may be terminated by mutual
consent of the parties, in writing, signed by each of the parties hereto.

 

11.2 Termination by Buyer. This Agreement may be terminated by Buyer, by written
notice to Seller, in the event of a material breach of any representation or
warranty of Seller hereunder, or in the event Seller fails to perform any
material covenant or obligation required to be performed by it hereunder and
such failure remains uncured for ten (10) days following such written notice.

 

8

 

 

11.3 Termination by Seller. This Agreement may be terminated by Seller, by
written notice to Buyer, in the event of a material breach of any representation
or warranty of Buyer hereunder, or in the event Buyer fails to perform any
material covenant or obligation required to be performed by it hereunder and
such failure remains uncured for ten (10) days following such written notice.

 

11.4 Effect of Termination. Termination of this Agreement under Section 11.02,
or 10.03 hereof shall not preclude the parties from pursuing all remedies
available to them under applicable law arising by reason of such termination.

 

12. Miscellaneous.

 

12.1 Expenses. Except as specifically set forth herein, Buyer and the Seller
shall bear their own respective expenses incurred in connection with this
Agreement and in connection with all obligations required to be performed by
each of them under this Agreement.

 

12.2 Entire Agreement; No Waiver. This Agreement and any instruments and
agreements to be executed pursuant to this Agreement, sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto. No waiver of any provision of
this Agreement in any instance shall be deemed to be a waiver of the same or any
other provision in any other instance. Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.

 

12.3 Jurisdiction and Governing Law. This Agreement shall be governed and
construed under and in accordance with the laws of the State of Delaware. Each
of the parties hereto expressly and irrevocably (1) agree that any legal suit,
action or proceeding arising out of or relating to this Agreement will be
instituted exclusively in United States District Court for the District of
Minnesota, (2) waive any objection they may have now or hereafter to the venue
of any such suit, action or proceeding, and (3) consent to the in person
jurisdiction of United States District Court for the District of Minnesota in
any such suit, action or proceeding. Each of the parties hereto further agrees
to accept and acknowledge service of any and all process which may be served in
any such suit, action or proceeding in the United States District Court for the
District of Minnesota and agree that service of process upon it mailed by
certified mail to its address will be deemed in every respect effective service
of process upon it, in any such suit, action or proceeding. THE PARTIES HERETO
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY. THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT
FROM THE OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND
DISBURSEMENTS.

 

12.4 Role of Counsel. Seller acknowledges its understanding that this Agreement
was prepared at the request of Buyer by Pearlman Law Group LLP, its counsel, and
that such firm did not represent Seller in conjunction with this Agreement or
any of the related transactions. Seller, as further evidenced by its signature
below, acknowledges that it has had the opportunity to obtain the advice of
independent counsel of its choosing prior to its execution of this Agreement and
that it has availed itself of this opportunity to the extent it deemed necessary
and advisable.

 

12.5 Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement. As used herein, the singular includes the
plural, and the masculine, feminine and neuter gender each includes the others
where the context so indicates.

 

9

 

 

12.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally (including by
confirmed legible telecopier transmission) or mailed by certified mail, return
receipt requested, or by overnight mail properly receipted to the parties at the
addresses set forth earlier in this Agreement or to such address as a party may
have specified by notice given to the other party pursuant to this provision.

 

12.7 Separability. In the event that any provision hereof would, under
applicable law, be invalid or enforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and permissible under, applicable law. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement
which shall remain in full force and effect.

 

12.8 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement.
No assignment of this Agreement or of any rights or obligation hereunder may be
made by either party (by operation of law or otherwise) without the prior
written consent of the other and any attempted assignment without the required
consent shall be void; provided, however, that no such consent shall be required
of Buyer to assign part or all of its rights under this Agreement to one or more
of its subsidiaries or affiliates.

 

12.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but which together shall constitute one and the same
Agreement.

 

  CQENS Technologies Inc.         By: /s/ William P. Bartkowski     William P.
Bartkowski, President and Chief Operating Officer         Xten Capital Group,
Inc.         By: /s/ Alexander Chong     Alexander Chong, Chief Executive
Officer

 

10

 

 

Schedule 2.1

 

ASSETS

 

See Annex “A” for complete itemized listing of Assets

 

Asset  Purchase Price  Plume and Inhalant Testing Equipment  $90,327  Computers,
Monitors, Accessories   10,032  Mixed Domain Oscilloscope 350MHz 4-Ch with 3GHz
Spectrum Analyzer upgrade option, and Application Module option   8,123  50MHz
Current Probe (for use with Oscilloscope)   2,468  Lab and Workshop Equipment
(75 items)   150,000  Miscellaneous Lab and Workshop Equipment   1857  Prepaid
rent for the office space located at 9057 Soquel Drive, Building B, Suite C,
Aptos, CA 95003 (the “Leased Premises”) for the period of October 1, 2020
through December 31, 2020   5,500         Total Assets  $268,357 

 

1

 

 

PRICE DETAILS

 

[ex10-2_001.jpg]

 

2

 

 

ANNEX “A”

 

ITEMIZED LISTING OF ASSETS

 

[ex10-2_002.jpg]

 

3

 

 

[ex10-2_003.jpg]

 

[ex10-2_004.jpg]

 

4

 

 

[ex10-2_005.jpg]

 

[ex10-2_006.jpg]

 

[ex10-2_007.jpg]

 

[ex10-2_008.jpg]

 

5

 